DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (PG Pub. No. US 2016/0042952 A1) in view of Ye et al. (PG Pub. No. US 2017/0179286 A1).
Regarding claim 10, Tsai teaches a method comprising: 
patterning a substrate (¶ 0013) to form a plurality of first fins (304a) and a plurality of second fins (304b); 
forming a plurality of first dummy gate structures (¶ 0015: 308a) on the plurality of first fins (fig. 3: 308a formed on 304a); 
forming a plurality of second dummy gate structures (¶ 0015: 308b) on the plurality of second fins (fig. 3: 308b formed on 304b); 
forming a plurality of first spacer structures (¶ 0019: 330) on the plurality of first dummy gate structures (fig. 5A: 330 formed on 308a); 
forming a plurality of second spacer structures (¶ 0019: 330) on the plurality of second dummy gate structures (fig. 5A: 330 formed on 308b), wherein the plurality of first spacer structures and the plurality of second spacer structures comprise a low-k dielectric material (¶ 0019: 330 comprises SiCN, SiCON); 
forming first recesses (¶ 0025: 350) in the plurality of first fins (figs. 11A-11B: 350 formed in 304a), comprising:
performing a first anisotropic etching process to form the first recesses in the plurality of first fins (¶ 0025 and fig. 11A: 350 formed with directional etch process); 
after forming the first recesses in the plurality of first fins, forming second recesses in the plurality of second fins, comprising: 
performing a second anisotropic etching process to form the second recesses in the plurality of second fins (¶ 0028: fins 304b are etched to form recesses similar to 350 adjacent to the gate structure 308b); and
epitaxially growing first source/drain structures in the first recesses (¶ 0026 & figs. 12A-12B: epitaxial source/drain regions 352 formed in recesses 350) and second source/drain structures in the second recesses (¶ 0028: source/drain regions formed in recesses of 304b adjacent to gate 308b), wherein the first source/drain structures have a same conductivity (¶ 0026: each 352 element comprises a same conductivity type).
Tsai further teaches the method includes forming a patterned hardmask layer (¶ 0024: 340) prior to forming the first and seconds recesses (figs. 10-11: 340 formed before 350).
Tsai is silent to forming the first and second recesses comprises performing a first wet descum process and a second wet descum process, wherein the first anisotropic etching process to form the first recesses in the plurality of first fins is performed after the first wet descum process.
Ye teaches a method of etching a recess in a substrate (¶ 0030 & fig. 1E: 109, similar to 350 of Tsai) and growing epitaxial material in the recess (¶ 0032 & fig. 1F: 111, similar to 352 of Tsai), the method further including a wet descum process before form the recess (¶¶ 0024-0025: treatment using a heated sulfuric acid/hydrogen peroxide/deionized water mixture (SPM), equivalent to descum chemistry disclosed in ¶ 0078 of the instant specification, before forming 109).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the recess process of Tsai with the descum of Ye, as a means to facilitate forming the patterned SiN hard mask layer serving as an etching mask for form recesses in the substrate (Ye, ¶ 0012: 108, corresponding to 340 of Tsai), such that subsequent processes performed on the circuit element for forming the semiconductor device may not be restricted by fall-on defects, and the reliability of the resulted semiconductor device can be improved (Ye, ¶ 0036).


Regarding claim 12, Tsai in view of Ye teaches the method of claim 10, wherein the first anisotropic etching process is different than the second anisotropic etching process (Tsai, ¶¶ 0025, 0028: etch process to form recesses in 304a at least temporally separate, and therefore performed at a different time, from etch process to from recesses in 304b).

Regarding claim 14, Tsai in view of Ye teaches the method of claim 10, wherein forming the plurality of first spacer structures comprises:
depositing a first layer of the low-k dielectric material using a first deposition process (Tsai, ¶ 0019: 330); 
performing an implantation process on the first layer of the low-k dielectric material (Tsai, ¶ 0020 & fig. 2, step 206: implantation process performed on 330); and 
after performing the implantation process, depositing a second layer of the low-k dielectric material using a second deposition process (Tsai, ¶ 0023 & fig. 2, step 212: 332 formed on 330).

Regarding claim 15, Tsai in view of Ye teaches the method of claim 10, wherein performing the first wet descum process comprises heating a mixture of sulfuric acid and hydrogen peroxide to a temperature between 80 0C and 180 0C (Ye, ¶ 0025: about 120 0C).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Ye as applied to claim 10 above, and further in view of Shin et al. (PG Pub. No. US 2005/0280098 A1).
Regarding claim 11, Tsai in view of Ye teaches the method of claim 10, comprising first and second source/drain structures (Tsai, 352).
Tsai in view of Ye is silent to wherein the first source/drain structures and the second source/drain structures are formed at the same time by the same epitaxial growth process.
Shin teaches forming a first conductivity-type region (210, similar to first fin region of Tsai) and a second conductivity-type region (220, similar to second fin region of Tsai), wherein forming first and second doped epitaxial source/drain regions (¶ 0058: 810 and 820, corresponding to 352 of Tsai) comprises simultaneous epitaxial growth (figs. 8-9B: 810 formed in region 210 and 820 formed in region 220 simultaneous epitaxial growth, and doped by ex-situ doping).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Tsai in view of Ye with the simultaneous epitaxy of Shin, as a means to simplify the number of deposition steps by forming first and second epitaxial source/drain regions in a single epitaxial process.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Ye as applied to claim 10 above, and further in view of Ching et al. (PG Pub. No. US 2017/0005195 A1).
Regarding claim 13, Tsai in view of Ye teaches the method of claim 10, comprising low-k dielectric material (Tsai, 330).
Tsai in view of Ye is silent to wherein the low-k dielectric material is silicon oxycarbide.
Ching teaches spacer material (¶ 0048: 1102, similar to 330 and 332 of Tsai) selected from a group comprising silicon nitride and silicon oxycarbide (¶ 0049).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the spacer of Tsai in view of Ye with the material of Ching, as a means to select a material with suitable conformality and etch-back properties (Ching, ¶ 0050). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, the material of Ching is suitable for the intended use of Tsai.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Ye as applied to claim 10 above, and further in view of Cheng et al. (PG Pub. No. US 2009/0246921 A1).
Regarding claim 16, Tsai in view of Ye teaches the method of claim 10, comprising first and second source/drain structures (Tsai, 352).
Tsai in view of Ye is silent to wherein the first source/drain structures have a larger volume than the second source/drain structures.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source/drain structures of Tsai in view of Ye with the sizes of Cheng, as a means to independently optimize electrical characteristics of each device region (Cheng, ¶ 0002).

Regarding claim 17, Tsai in view of Ye teaches the method of claim 10, wherein the first anisotropic etching process etches the plurality of first spacer structures (Tsai, ¶ 0025: 330 exposed to directional recess etch process in 302a region) and the second anisotropic etching process etches the plurality of second spacer structures (Tsai, ¶ 0028: 330 exposed to directional recess etch process in 302b region).
Tsai in view of Ye is silent to the first anisotropic etching process etches the plurality of first spacer structures more than the second anisotropic etching process etches the plurality of second spacer structures.
Cheng teaches semiconductor devices formed in first and second regions of a substrate (fig. 10: Nfet region and Pfet region, corresponding to 302a and 302b of Tsai), wherein first source/drain recesses (fig. 5: 28) are larger than second source/drain recesses (fig. 2: 22).  In such a configuration, the spacers on Nfet gate are exposed to longer etching than spacers on Pfet gate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the anisotropic etching of Tsai in view of Ye with the processing of Cheng, as a means to independently optimize electrical characteristics of each device region (Cheng, ¶ 0002).  Such a configuration would include the first region spacers to be subjected to more etching (two etching steps, or longer etching times) than the second region spacers.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (PG Pub. No. US 2017/0110476 A1, hereinafter Ching’476) in view of Kim et al. (PG Pub. No. US 2018/0245338 A1).
Regarding claim 18, Ching’476 teaches a method comprising: 
forming a first fin (¶ 0019: 150) extending from a substrate (110);
forming a first gate stack (200/210) over and along sidewalls of the first fin (fig. 21); 
forming a first spacer (230) along a sidewall of the first gate stack, the first spacer comprising a first composition of silicon oxycarbide (¶ 0023) directly contacting the first gate stack (fig. 22); 
forming a second spacer (240A) along a sidewall of the first spacer, the second spacer comprising a second composition directly contacting the first spacer (fig. 25); 
forming a third spacer (¶ 0030: 280) along a sidewall of the second spacer (fig. 26); and
after forming the third spacer, forming a first epitaxial source/drain region (410) in the first fin and adjacent the third spacer (fig. 27).
Ching’476 further teaches the method includes selective removal of horizontal spacer portions (¶¶ 0049, 0055) and a replacement gate process (¶¶ 0056-0057).
Ching’476 is silent to the second spacer comprising a second composition of silicon oxycarbide, and the third spacer comprising silicon nitride.
Kim teaches a first first spacer comprising a first composition of silicon oxycarbide (¶ 0146: 152) directly contacting a first gate stack , a second spacer comprising a second composition of silicon oxycarbide (¶ 0046: 154) directly contacting the first spacer, and a third spacer comprising silicon nitride (¶ 0035: 165) along a sidewall of the second spacer.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Kim is suitable for the planarization and removal of Ching’476. 

Regarding claim 19, Ching’476 in view of Kim teaches the method of claim 18, further comprising:
•    forming a second fin extending from the substrate (Kim, fig. 7: second fin 105 extending from 101);
•    forming a second gate stack over and along sidewalls of the second fin (Kim, figs. 1, 7 & 16: second gate stack 140 formed over and along sidewalls of second fin 150);
•    forming a fourth spacer along a sidewall of the second gate stack (Kim, fig. 7: fourth spacer 152 formed along sidewall of 140 over second fin 105), the fourth spacer comprising the first composition of silicon oxycarbide (Kim, ¶ 0050: 152 comprises SiOC);
•    forming a fifth spacer along a sidewall of the fourth spacer (Kim, fig. 7: fifth spacer 154 formed along sidewall of 152 over second fin 105), the fifth spacer comprising the second composition of silicon oxycarbide (Kim, ¶ 0050:154 comprises SiOC);
•    forming a sixth spacer along a sidewall of the fifth spacer (Kim, fig. 7: sixth spacer 165 formed along sidewalls of 154 over second fin 105), the sixth spacer comprising silicon nitride (Kim, ¶ 0036: 165 comprises silicon nitride); and

wherein the second epitaxial source/drain region has a different volume than the first epitaxial source/drain region (Kim, ¶ 0081 & fig. 7: second source/drain 110 formed in a different recess than first source/drain 110, laterally spaced apart by intervening first gate structure 140, and therefore meets the broadest reasonable interpretation of "a different volume").
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, modifying the method of Ching’476 in view of Kim to include a second fin, a second gate stack, fourth through sixth spacers and a second epitaxial source/drain region would be nothing more than duplication of essential working parts disclosed by Ching’476 and/or Kim.

Regarding claim 20, Ching’476 in view of Kim teaches the method of claim 18, wherein the first fin comprises silicon germanium (Ching’476, ¶ 0081).

Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejections of claims 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations stating:

forming a second mask over the first fin and the first dummy gate structure; 
recessing the second fin adjacent the second dummy gate structure to form second recesses in the second fin; and 
performing an epitaxy process to simultaneously form first epitaxial source/drain regions in the first recesses and second epitaxial source/drain regions in the second recesses, 
wherein the first epitaxial source/drain regions form components of a first transistor, 
wherein the second epitaxial source/drain regions form components of a second transistor, the first epitaxial source/drain regions and the second epitaxial source/drain regions having a same conductivity type.”
Tsai et al. (US 2016/0042952 A1) teaches a semiconductor device (fig. 13B) including first epitaxial source/drain regions 352 in first fin 304a and second epitaxial source/drain regions (not shown) in second fin 304b, such that the first epitaxial source/drain regions and the second epitaxial source/drain regions are comprised by devices having opposing conductivity types (¶ 0013). Therefore, Tsai does not teach or suggest first epitaxial source/drain regions and the second epitaxial source/drain regions having a same conductivity type, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894